Case 1:18-cv-03255-JRS-MPB Document 55 Filed 03/13/20 Page 1 of 3 PageID #: 279


                         UNITED STATE DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA


 IN RE: COURT OPERATIONS UNDER THE )
 EXIGENT CIRCUMSTANCES CREATED BY )
 COVID-19 AND RELATED CORONAVIRUS )

                                   GENERAL ORDER

        This General Order is being issued in response to the recent outbreak of
 Coronavirus Disease 2019 (COVID-19) in the United States of America, and specifically
 within the Southern District of Indiana. The Court has considered guidance from a
 variety of sources including the Centers for Disease Control and Prevention, as well as
 federal, state and local public health authorities.

        Based on the information available to date, including the estimated number of
 persons infected currently with COVID-19 and the vast number of cases projected to
 occur in the immediate future, the Court makes the following findings:

       1) Current Court operations present substantial health risks to the public;

       2) It is not possible to summon a pool of potential jurors and conduct a jury trial
          in a manner that does not expose potential jurors, counsel, court staff and
          litigants to substantial and unacceptable health risks, specifically, the danger
          of becoming infected with COVID-19;

       3) Such risks may be significantly mitigated by temporarily modifying Court
          operations; and

       4) Good cause exists to implement temporary changes to Court operations.

        Therefore, it is hereby ORDERED that, effective March 13, 2020, through and
 including at least May 1, 2020, in all of the Court’s divisions:

       1) All jury trials are continued.

       2) For criminal trials, delay caused by the continuances implemented by this
          General Order will be excluded under the Speedy Trial Act pursuant to 18
          U.S.C. §3161(h)(7)(A), as the Court specifically finds that the ends of justice
Case 1:18-cv-03255-JRS-MPB Document 55 Filed 03/13/20 Page 2 of 3 PageID #: 280


          served by ordering the continuances outweigh the best interests of the public
          and any defendant’s right to a speedy trial. Unless otherwise ordered by the
          assigned District or Magistrate Judge, all other criminal court proceedings
          will proceed as scheduled. To the extent criminal proceedings may be
          conducted via phone or videoconference, conversion of in person
          proceedings to telephonic or videoconference proceedings will be at the
          discretion of the assigned District or Magistrate Judge.

       3) Unless otherwise ordered by the assigned District or Magistrate Judge, all
          other civil court proceedings will proceed as scheduled. Conversion of in
          person proceedings to telephonic or videoconference proceedings will be at
          the discretion of the assigned District or Magistrate Judge.

       4) All naturalization ceremonies are cancelled. If an individual meets the criteria
          set forth in 8 U.S.C. § 1448(c) as qualifying for an expedited judicial oath
          administration ceremony, and if that individual is seeking a name change
          pursuant to 8 U.S.C. § 1448(e), the Court will make arrangements for
          naturalization of that individual by a judicial officer.

       5) United States Marshal Service (“USMS”) law enforcement personnel and
          USMS-Deputized contract Court Security Officers shall deny building access
          to individuals who may be infected with COVID-19 or otherwise appear to
          pose a public health risk. All persons seeking to enter courthouses within the
          Southern District of Indiana will be required to answer the following
          questions:

                    Are you experiencing symptoms of fever, cough, or shortness of
                     breath?

                    Have you been in close contact with someone confirmed or who is
                     being evaluated for COVID-19?

                    Have you recently visited an area that is subject to quarantine
                     because of COVID-19 infection?

       Persons who answer “yes” to any of the above questions will be denied
       courthouse access. Persons who exhibit symptoms of illness potentially
       indicating COVID-19 infection will be denied courthouse access. USMS law
Case 1:18-cv-03255-JRS-MPB Document 55 Filed 03/13/20 Page 3 of 3 PageID #: 281


       enforcement personnel and USMS-Deputized Court Security Officers have the
       authority to deny courthouse access to persons who otherwise reasonably appear
       to present a health risk. Those denied access will be provided information
       regarding the appropriate individual or entity to contact.

         All federal courthouses in the Southern District of Indiana remain open. Staff in
 the Clerk’s Office will be available by telephone, mail will be received and processed,
 and Court Services intake counters will remain open to receive filings. Electronic
 filings may still be made by registered users through the CM/ECF system. The public
 is encouraged to continue utilizing court services while following all applicable public
 health guidelines.

       Dated this 13th day of March 2020.

                                          For the Court,



                                          ________________________________________
                                          Hon. Jane E. Magnus-Stinson, Chief Judge
                                          United States District Court
                                          Southern District of Indiana
